                                                                                        Direct: 414-287-9618
                                                                                      aoettinger@gklaw.com



                                         August 1, 2019


 VIA ECF

 Hon. Lynn E. Adelman
 U.S. District Court
 Eastern District of Wisconsin
 Room 390
 517 E. Wisconsin Avenue
 Milwaukee, WI 53202

       RE:    Roumann Consulting, Inc. v. T.V. John & Son, Inc.
              Case No. 17-cv-01407

Dear Judge Adelman:

         We write on behalf of defendant T.V. John in response to the Plaintiffs’ July 31, 2019
letter [ECF No. 85] requesting a telephone conference and lodging a complaint that T.V. John
moved for summary judgment [ECF No. 79]. Given the procedural posture of the case, we have
no objection to holding a conference to discuss the status of the case. We do, however, take
issue with the Plaintiffs’ implied argument that it was somehow improper for T.V. John to file a
motion for summary judgment.

         As a threshold matter, the concern that the motion was contingent on the pending cross-
motions for summary judgment on T.V. John’s counterclaims is moot, given the Court’s recent
decision on those motions. Second, T.V. John had a right to file its pending motion for summary
judgment, and did so consistent with the Court’s Scheduling Order and the parties’
stipulation. Indeed, even after T.V. John had cross-moved for summary judgment on its
counterclaims, Plaintiffs stipulated to extensions of the scheduling order to allow for further
dispositive motions (see ECF Nos. 65, 67). We are unaware of, and Plaintiffs cite no authority
standing for the proposition that a party is prohibited from filing a dispositive motion where it
files a cross-motion for summary judgment on other claims. The Northern District of Illinois
Case cited in Plaintiffs’ letter is distinguishable on many grounds, including that it involved a
litigant filing multiple dispositive motions on the same issues, some before discovery
commenced. That is far from the case here. T.V. John has a right, under the Rules and the
Court’s Scheduling Order (as stipulated by the parties) to move for summary judgment.




          Case 2:17-cv-01407-LA Filed 08/01/19 Page 1 of 2 Document 87
Hon. Lynn E. Adelman
August 1, 2019
Page 2


       We are happy to discuss this and any other issues that the Court deems important if the
Court believes a telephone conference would be helpful. In the interim, we will proceed under
the pending Scheduling Order and briefing deadlines contained in the Local Rules.

                                               Best regards,

                                               GODFREY & KAHN, S.C.

                                               s/ Andrew S. Oettinger

                                               Andrew S. Oettinger


ASO:kat

cc:      Scott R. Halloin, Esq. (via ECF)
         James J. Irvine, Esq. (via ECF)
20982439.1




             Case 2:17-cv-01407-LA Filed 08/01/19 Page 2 of 2 Document 87
